NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNALDO JAIR ANDRE CONDORI-                    No.    19-70301
QUIROZ,
                                                Agency No. A209-421-644
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 12, 2022**
                               San Francisco, California

Before: WALLACE, W. FLETCHER, and SANCHEZ, Circuit Judges.

      Reynaldo Jair Andre Condori-Quiroz (Condori-Quiroz) petitions for review

of an Immigration Judge’s (IJ) concurrence with a Department of Homeland

Security (DHS) asylum officer’s negative reasonable fear determination, and of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
DHS’s decision to execute Condori-Quiroz’s reinstated removal order. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

                                          I.

      An alien seeking relief from a reinstated removal order must demonstrate “a

reasonable possibility that he or she would be persecuted on account of his or her

race, religion, nationality, membership in a particular social group or political

opinion, or a reasonable possibility that he or she would be tortured in the country

of removal.” 8 C.F.R. § 1208.31(c) (2019); see also Bartolome v. Sessions, 904

F.3d 803, 807–09 (9th Cir. 2018). We review the IJ’s determination for substantial

evidence, meaning that “[t]o reverse the [IJ], we must determine that the evidence

not only supports a contrary conclusion, but compels it—and also compels the

further conclusion that the petitioner meets the requisite standard for obtaining

relief.” Sanjaa v. Sessions, 863 F.3d 1161, 1164 (9th Cir. 2017) (internal quotation

marks, brackets, and citation omitted); see also 8 U.S.C. § 1252(b)(4)(B).

      Substantial evidence supports the IJ’s determination that a protected ground

was not a reason motivating the threats or threatened harms alleged by Condori-

Quiroz. See Zetino v. Holder, 622 F.3d 1007, 1015–16 (9th Cir. 2010) (denying

petition for review where migrant “did not present evidence that the bandits

targeted his family on account of a protected ground” but on account of the

family’s “farm [being] on fertile land”); accord Barajas-Romero v. Lynch, 846



                                          2
F.3d 351, 359–60 (9th Cir. 2017). Furthermore, no evidence compels the

conclusion that the Peruvian government was, or would be, unwilling or unable to

stop Condori-Quiroz’s uncle from threatening or harming him, as he appeared to

allege. See Truong v. Holder, 613 F.3d 938, 940–41 (9th Cir. 2010) (per curiam).

Substantial evidence supports the IJ’s determination that Condori-Quiroz lacked a

reasonable fear of persecution.

      For similar reasons, substantial evidence supports the IJ’s determination that

Condori-Quiroz lacked a reasonable fear of torture, as torture must entail severe

harm inflicted by or with the consent or acquiescence of a public official. See

Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183, 1185–86 (9th Cir. 2020); 8 C.F.R.

§§ 1208.16(c)(1), 1208.18(a) (2019).

                                          II.

      Condori-Quiroz was removed before he petitioned our court. Condori-

Quiroz argues his removal was unlawful because his reinstated removal order was

not final or should have been stayed until the period for filing his petition had

passed.1 We have jurisdiction under 8 U.S.C. § 1252 to consider Condori-Quiroz’s

challenge. See Garcia de Rincon v. DHS, 539 F.3d 1133, 1137–38 (9th Cir. 2008)



1
 Condori-Quiroz does not challenge his prior removal order nor its reinstatement,
and neither party questions our jurisdiction to hear his petition despite his removal.
We have jurisdiction. See Del Cid Marroquin v. Lynch, 823 F.3d 933, 935–36 (9th
Cir. 2016) (per curiam).

                                          3
(explaining that § 1252(a)(2)(D) vests this court with jurisdiction to address

questions of law raised in the context of reinstated removal orders); cf. Arce v.

United States, 899 F.3d 796, 799–801 (9th Cir. 2018) (per curiam) (holding

§ 1252(g) does not strip this court of jurisdiction where the government “lacks the

discretion to effectuate a removal order”).

      Condori-Quiroz’s reinstated removal order was final. Where, as here, “the

immigration judge concurs with the asylum officer’s determination that the alien

does not have a reasonable fear of persecution or torture, the case shall be returned

to [DHS] for removal of the alien.” 8 C.F.R. § 1208.31(g)(1) (2019). This

completes the agency proceedings and makes the order final. See id.; Ortiz-

Alfaro v. Holder, 694 F.3d 955, 958–60 (9th Cir. 2012). Further, no stay barred his

order’s execution. Condori-Quiroz did not ask our court for a stay and no

automatic stay applied. See Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir.

2011) (per curiam).

      PETITION DENIED.




                                          4